Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-35, 37-45, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carlbom et al (US 2003/0142210) in view of Leech (US 2014/0260635).

Claim 28: Carlbom teaches a method for localizing ball hit events on a sports court, the method comprising: 
obtaining acoustics data of ball hit events(Carlbom Abstract; Figure 1; Paragraph [0042])
 wherein the acoustics data is collected by individual acoustic sensors of an array of acoustic sensors(Carlbom Abstract; Figure 1; Paragraph [0042]; Elements 101-103);
Carlbom Abstract; Figure 1; Paragraph [0042]; Elements 101-103), 
wherein the array of acoustic sensors comprises at least three acoustic sensors geometrically distributed at the sports court (Carlbom Figures 1, 2; Paragraph [0030], [0032]); and
wherein the obtaining acoustics data of ball hit events comprises receiving the acoustics data of ball hit events from historic acoustics data stored in memory (-wherein the acoustic events are physically stored data inherently located in a computer memory in order to be analyzed by the computer of the prior art and represent historic events in at least as much as the events have already occurred and been sensed by the microphone prior to their processing- Carlbom Figure 1, Paragraphs [0051] [0052] & Leech Paragraphs [0093]-[0095]);
identifying one or more ball hitting patterns from each individual representation of the acoustics data, wherein each ball hitting pattern is associated with a time stamp (-described as or alternatively inherent to, tracking the relative time delays between sensor inputs- Carlbom Paragraphs [0030], [0031]); 
detecting ball hit events based on the identified ball hitting patterns, their associated time stamps, and geometric constraints of the sports court and of the array of acoustic sensors (Carlbom Paragraphs [0030], [0032]); and 
Carlbom Paragraphs [0030], [0032]).
Carlbom, teaches the invention as cited herein above including the analysis of detected data requires that the sound has already been generated, captured by the microphones and stored such that relative peaks in and time delays can be detected.  While the prior art of Carlborn arguably does not include the use of stored historic data, it would have been additionally obvious to one of ordinary skill in the art at the time the invention was claimed to have included the use of stored historic acoustic data as taught by Leech (-reference library or database- Leech Paragraphs [0093]-[0095]) in a related impact and sound analysis system in the invention of Carlborn because such would have provided the benefit of enabling the determination of additional impact properties and/or provide a way to calibrate the system as taught by Leech  (Leech Paragraphs [0093]-[0095]).

Claim 29: The combination of Carlbom & Leech teaches the method of claim 28, wherein the identifying one or more ball hitting patterns comprises synchronizing the representations of the acoustics data (-Describing the tracking of relative delays and confusion hyperbolae to determine location at a synchronized time instance- Carlbom Figure 2; Paragraphs [0031], [0032]).  

30: The combination of Carlbom & Leech teaches the method of claim 28, wherein the identifying one or more ball hitting patterns is performed in parallel for each representation of the acoustics data (-Wherein the three shown hyperbolae are determined and used in parallel to determine location- Carlbom Figure 2; Paragraphs [0031], [0032]). 
 
Claim 31: The combination of Carlbom & Leech teaches the method of claim 28, wherein the detecting ball hit events is based on a combination of the identified ball hitting patterns (-Wherein the resultant hyperbolae are determined and used in combination to determine location- Carlbom Figure 2; Paragraphs [0031], [0032]). 

Claim 32: The combination of Carlbom & Leech teaches the method of claim 28, wherein the detecting ball hit events comprises matching the identified ball hitting patterns with each other (-Wherein the three shown hyperbolae representing ball hitting patterns are matched to create intersections and used in parallel to determine location of ball hit events- Carlbom Figure 2; Paragraphs [0031], [0032]). 

Claim 33: The combination of Carlbom & Leech teaches the method of claim 28, wherein the determining the location of ball hit events on the sports court comprises determining the location in terms of probabilities within two-dimensional planes of the sports court (-Wherein the three shown hyperbolae Carlbom Figure 2; Paragraphs [0031], [0032]). 

Claim 34: The combination of Carlbom & Leech teaches the method of claim 33, wherein the determining the location in terms of probabilities within two-dimensional planes of the sports court comprises determining the location in terms of three-dimensional spatial probabilities being constrained to the two-dimensional planes of the sports court (-2D hyperbolae Carlbom Figure 2; Paragraphs [0031]).  

Claim 35: The combination of Carlbom & Leech teaches the method of claim 28, wherein the obtaining acoustics data of ball hit events comprises monitoring the acoustics data of ball hit events (Carlbom Paragraphs [0030]-[0032]).  

Claim 37: The combination of Carlbom & Leech teaches the method of claim 28, wherein the array of acoustic sensors comprises three or more acoustic sensors when the sports court is formed by one flat surface, and four or more acoustic sensors when the sports court is formed by flat surfaces spanning three dimensions(Carlbom Figures 2, 3; Paragraphs [0017]-[0018]).  

Claim 38: Carlbom teaches a system capable of localizing ball hit events on a sports court, the system comprising: 
Carlbom Paragraphs [0010], [0030]); and
processing circuitry connected to the input module and functioning as an analytics module (Carlbom Paragraphs [0051]-[0053]); 
wherein the acoustics data is collected by individual acoustic sensors of an array of acoustic sensors(Carlbom Abstract; Figure 1; Paragraph [0042]; Elements 101-103);
wherein each individual acoustic sensor is adapted to collect a 3Attorney Docket No. 4015-10808 Client Reference No. P51356-US1representation of the acoustics data(Carlbom Abstract; Figure 1; Paragraph [0042]; Elements 101-103);
 where the array of acoustic sensors comprises at least three acoustic sensors adapted to be geometrically distributed at the sports court (Carlbom Figures 1, 2; Paragraph [0030], [0032]);
wherein the input module is configured to receive the acoustics data of ball hit events from a memory comprising historic acoustics data (-wherein the acoustic events are physically stored data inherently located in a computer memory in order to be analyzed by the computer of the prior art and represent historic events in at least as much as the events have already occurred and been sensed by the microphone prior to their processing- Carlbom Figure 1, Paragraphs [0051] [0052] & Leech Paragraphs [0093]-[0095]).  

wherein the analytics module is configured to: 
Carlbom Paragraphs [0030], [0031]); 
detect ball hit events based on the identified ball hitting patterns, their associated time stamps, and geometric constraints of the sports court and of the array of acoustic sensors (Carlbom Paragraphs [0030], [0032]); and 
determine the location of ball hit events on the sports court, based on the detected ball hit events, and the geometric constraints of the sports court (Carlbom Paragraphs [0030], [0032]).  
Carlbom, teaches the invention as cited herein above including the analysis of detected data requires that the sound has already been generated, captured by the microphones and stored such that relative peaks in and time delays can be detected.  While the prior art of Carlborn arguably does not include the use of stored historic data, it would have been additionally obvious to one of ordinary skill in the art at the time the invention was claimed to have included the use of stored historic acoustic data as taught by Leech (-reference library or database- Leech Paragraphs [0093]-[0095]) in a related impact and sound analysis system in the invention of Carlborn because such would have provided the benefit of enabling the determination of additional impact properties and/or provide a way to calibrate the system as taught by Leech  (Leech Paragraphs [0093]-[0095]).


Claim 39: The combination of Carlbom & Leech teaches the system of claim 38, wherein the analytics module is configured to synchronize the representations of the acoustics data (-Describing the tracking of relative delays and confusion hyperbolae to determine location at a synchronized time instance- Carlbom Figure 2; Paragraphs [0031], [0032]).  

Claim 40: The combination of Carlbom & Leech teaches the system of claim 38, wherein the analytics module is configured to identify one or more ball hitting patterns in parallel for each representation of the acoustics data (-Wherein the three shown hyperbolae are determined and used in parallel to determine location- Carlbom Figure 2; Paragraphs [0031], [0032]).  

Claim 41: The combination of Carlbom & Leech teaches the system of claim 38, wherein the analytics module is configured to detect ball hit events based on a combination of the identified ball hitting patterns (-Wherein the resultant hyperbolae are determined and used in combination to determine location- Carlbom Figure 2; Paragraphs [0031], [0032]).  

Claim 42: The combination of Carlbom & Leech teaches the system of claim 38, wherein the analytics module is configured to match the identified ball hitting patterns with each other (-Wherein the three shown hyperbolae representing ball Carlbom Figure 2; Paragraphs [0031], [0032]).  

Claim 43: The combination of Carlbom & Leech teaches the system of claim 38, wherein the analytics module is configured to determine the location of ball hit events in terms of probabilities within two-dimensional planes of the sports court (-Wherein the three shown hyperbolae representing ball hitting patterns are matched to create intersections and used in parallel to determine location of ball hit events- Carlbom Figure 2; Paragraphs [0031], [0032]). 

Claim 44: The combination of Carlbom & Leech teaches the system of claim 43, wherein the analytics module is configured to determine the location of ball hit events in terms of three-dimensional spatial probabilities being constrained to the two-dimensional planes of the sports court (-2D hyperbolae- Carlbom Figure 2; Paragraphs [0031]).  

Claim 45: The combination of Carlbom & Leech teaches the system of claim 38, wherein the input module is configured to monitor the acoustics data collected by the acoustics sensors individually (Carlbom Paragraphs [0030]-[0032]).  


47: The combination of Carlbom & Leech teaches the system of claim 38, wherein the array of acoustic sensors comprises three or more acoustic sensors when the sports court is formed by one flat surface, and four or more acoustic sensors when the sports court is formed by flat surfaces spanning three dimensions (Carlbom Figures 2, 3; Paragraphs [0017]-[0018]).  

Response to Arguments
Applicant's arguments filed December 9th, 2020 have been fully considered but they are not persuasive. 
Commencing on page 7 of the applicant’s remarks the applicant proposes that the processing including peak detection of signature peaks performed by Carlborn in real-time and does not teach the use of historic acoustic data stored in memory.
Responsive to the preceding and reflective of an updated search, the claims are now subject to a rejection under the combination of Carlborn & Leech as presented herein above.

In view of the preceding the rejection of claims is maintained as presented herein above. 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        
                                                                                                                                                                                                       /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715